UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-52692 DON MARCOS TRADING CO. (Exact name of registrant as specified in its charter) Florida 65-0921319 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 1535 Southeast 17th Street, Suite 107, Ft. Lauderdale, FL33316 (Address of principal executive offices) (954) 356-8111 (Registrant’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer ¨Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No þ As of May 12, 2010, the number of shares of common stock outstanding was 48,300,000. INDEX Page Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Condensed Balance Sheet – March 31, 2010 and 2009 2 Condensed Statement of Operations – For the three months ended March 31, 2010 and 2009 3 Condensed Statements of Cash Flows – For the three months ended March 31, 2010 and 2009 5 Condensed Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 Item 4T. Controls and Procedures 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. (Removed and reserved) 16 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURES 17 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS DON MARCOS TRADING CO. (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEETS MARCH 31, 2, 2009 Unaudited Audited March 31, December 31, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable 96 Inventory TOTAL CURRENT ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ STOCKHOLDERS’ DEFICIT Preferred stock, no stated value Authorized - 10,000,000 shares Issued and outstanding -0- shares - - Common stock, no par value Authorized - 100,000,000 shares Issued and outstanding - 48,300,000 shares Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 1 DON MARCOS TRADING CO. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 AND FOR THE PERIOD FROM MAY 11, 1999 (INCEPTION) TO MARCH 31, 2010 May 11, 1999 (Inception) To March 31, 2010 REVENUES $ $ $ OPERATING EXPENSES NET (LOSS) $ ) $ ) $ ) NET (LOSS) PER SHARE Basic and diluted $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING Basic and diluted The accompanying notes are an integral part of these financial statements 2 DON MARCOS TRADING CO. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 AND FOR THE PERIOD FROM MAY 11, 1999 (INCEPTION) TO MARCH 31, 2010 May 11, 1999 (Inception) To March 31, 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) $ ) $ ) $ ) Adjustments to reconcile net (loss) to net cash provided (used) by operating activities: Common stock issuedfor services - - Stock based compensation - - Changes in operating assets and liabilities: Accounts receivable (8
